983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vance Edward MCBROOM, Jr., Petitioner-Appellant,v.Aaron JOHNSON, Secretary of Correction;  Lacy Thornburg,Attorney General, Respondents-Appellees.
No. 92-6696.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 12, 1992Decided:  December 31, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-91-770-5-HC-F)
Vance Edward McBroom, Jr., Appellant Pro Se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Dismissed.
Before HALL, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Vance Edward McBroom, Jr., seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  McBroom v. Johnson, No. CA-91-7705-HC-F (E.D.N.C. June 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED